DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2012/0002430 Hereinafter Yamazaki).
1, Kobayashi discloses a lamp control device for a vehicle, the lamp control device comprising: 
at least two lamps (210L and 210R will be referenced as 210L/R for examination, Fig. 2, Paragraph 0024) provided in the vehicle (Fig. 4); 
a lamp electronic control unit (228L/R, 232, 234, 236, 226, 222, and 238, Fig. 2) provided in each of the at least two lamps and configured to perform a lamp control on the each of the at least two lamps (Paragraph 0029); and 
a vehicle electronic control unit (302, Fig. 2) provided in the vehicle and configured to communicate a control signal to the lamp electronic control unit (Paragraph 0035), wherein: 
the vehicle electronic control unit is connected to the lamp electronic control unit via a first high-speed communications line (CAN, Paragraph 0046); and 
the lamp electronic control unit is configured to independently perform the lamp control by communication through the first high-speed communications line (Fig. 2, specifically the vehicle controller passes via a CAN connection to the headlamps).

Regarding claim 2, Kobayashi discloses the each of the at least two lamps includes a lamp unit (10, 14, 17, and 20; Figs. 1 and 2) on which a light distribution control is performable;
the lamp electronic control unit is connected to the lamp unit via a second high-speed communications line (Fig. 1 specifically shows the communication lines in the device); and 
the lamp electronic control unit is configured to control the lamp unit by communication through the second high-speed communications line (Figs. 1 and 2).

3, Kobayashi discloses the each of the at least two lamps includes an actuator (222 or 226, Fig. 2) configured to perform optical axis adjustment of the lamp unit; 
the lamp electronic control unit is connected to the actuator via a second high-speed communications line (the line connecting from 228 to 222 or 226, Fig. 1); and 
the lamp electronic control unit is configured to control the actuator by communication through the second high-speed communications line (Figs. 1 and 2).

Regarding claim 4, Kobayashi discloses the lamp electronic control unit includes 
a first high-speed communications circuit portion (the communication circuit portion of 228, Fig. 2) configured to control the lamp unit, and 
a second high-speed communications circuit portion (234, Fig. 2) configured to control the actuator.

Regarding claim 5, Kobayashi discloses the first high-speed communications circuit portion and the second high-speed communications circuit portion are constituted by one high-speed communications circuit portion (Fig. 2, specifically they two portions are now one communication circuit portion given that they are in the same place).

Regarding claim 7, Kobayashi discloses the at least two lamps are right and left head lamps of the vehicle (Paragraph 0024); and 
the lamp electronic control unit is configured to perform a light distribution control and an optical axis control on a corresponding one of the head lamps (Fig. 2, Specifically the lamp control unit can change the light and optical axis of the light source via the swivel actuator).

Regarding claim 8, Kobayashi discloses the lamp unit is a lamp unit on which an ADB light distribution control is performable (Paragraph 0039).

Regarding claim 9, Kobayashi discloses the actuator is a leveling actuator (226, Fig. 2) configured to control an optical axis of the lamp unit in an up-down direction.

Regarding claim 10, Kobayashi discloses the lamp electronic control unit is configured to independently control the leveling actuator by following changes in a roll angle of the vehicle (Paragraph 0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2012/0002430 Hereinafter Yamazaki) in view of Li et al. (US 2021/0046861).
Regarding claim 6, Kobayashi teaches the first high-speed communications line is a CAN communication line (Paragraph 0046).
Kobayashi fails to explicitly teach the second high-speed communications line are CAN communications lines.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the second high-speed communication line of Kobayashi be a CAN communication line as taught by Li, in order to teach a specific communication method between elements which is commonly used in vehicles (Li, Paragraph 0096).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (US 2014/0175978) teaches LEDs with a swivel actuator, lamp controller, and vehicle controller. Kikuchi et al. (US 2018/0372295) teaches LEDs and a pivot actuator. Sung (US 2020/0139878) teaches head lights with a vehicle controller and a lamp controller and object detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/            Examiner, Art Unit 2875